PER CURIAM.
The petition for writ of prohibition is DENIED on the merits. See Dickinson v. Fla. Natl. Org. for Women, 763 So.2d 1245, 1247 (Fla. 4th DCA 2000) (stating that in “the case of state agencies, the county of ‘residence’ is where the agency’s headquarters are located”); Pettway v. State, 776 So.2d 930 (Fla.2000) (holding that when a party has been banned from appearing pro se in a particular tribunal, he or she cannot go to another tribunal to avoid the consequences of the sanction).
BENTON, C.J., LEWIS and WETHERELL, JJ., concur.